DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7-11 and 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2007/0130977) in view of Lee et al. (WO 2019/245161), hereafter Lee, in further view of and in further view of Tanai (JP 2000123238), and in further view of Thermo Scientific (Recirculating Chiller Manual, 01/31/2013).
Regarding claim 7, Chou teaches a process chiller with four sides for controlling air flow through the process chiller (Chou Annotated Fig. 1, 1 heat exchanging device, the process chiller is a rectangular cuboid therefore has four sides, the process chiller has air permeable panels that control air flow through the chiller) comprising:
a fluid module comprising a pump and a tank positioned relative to the pump (Chou Annotated Fig. 1, fluid module, 42 pump, 41 tank) for coupling fluid connections (Chou Annotated Fig. 2, fluid connections) to fluid conduits from one or more external sources (Chou Annotated Fig. 2, fluid connections are coupled to a 43 CNC machine); 
a refrigeration module (Chou Annotated Fig. 1, refrigeration module) comprising: 
a condenser (Fig. 1, 20 condenser); 

a fan (Fig. 1, 21 fan); 
a plurality of panels (Chou Annotated Fig. 1, non permeable panel, air permeable panel), comprising:
a first air permeable panel positioned on at least one of a first side or a second side of the two sides in the first region (Chou Annotated Fig. 1, air permeable panel), wherein air flow passes through the refrigeration module via the first air permeable panel (Chou Annotated Fig. 1, air permeable panel allows air to enter refrigeration module); and 
a first nonpermeable panel positioned on a second side in the second region (Annotated Fig. 1, nonpermeable panel, panel does not have screen, grill, air filter, or membrane to allow airflow) wherein the first nonpermeable panel prevents air flow through the second side, wherein air flow passes from the first region through the condenser to the fan;

    PNG
    media_image1.png
    385
    596
    media_image1.png
    Greyscale

Chou Annotated Figure 1

    PNG
    media_image2.png
    479
    631
    media_image2.png
    Greyscale

Chou Annotated Figure 2

Chou teaches a condenser (Chou Fig. 1, 20 condenser) a heat exchanger (Chou Fig. 2, 33 evaporator) and a fan (Chou Fig. 1, 20 fan) but does not specifically teach a condenser extending diagonally across the refrigeration module and dividing the refrigeration module into two regions, wherein each region comprises two sides; a heat exchanger located in the first region; and a fan positioned on a first side in a second region opposite the heat exchanger operable to draw air flow across the heat exchanger and the condenser. 
Chou teaches a condenser (Chou Fig. 1, 20 condenser) and a heat exchanger (Chou Fig. 2, 33 evaporator) but does not specifically teach a condenser extending diagonally across the refrigeration module and dividing the refrigeration module into two regions, wherein each region comprises two sides; a heat exchanger located in the first region; and a fan positioned on a first side in a second region opposite the heat exchanger.
	However, Lee teaches a condenser extending diagonally across the refrigeration module (Fig. 2, 200 casing, 300 condenser is inclined and oriented diagonally extending across the casing) and dividing 

    PNG
    media_image3.png
    617
    755
    media_image3.png
    Greyscale

Lee Annotated Figure 2

    PNG
    media_image4.png
    525
    711
    media_image4.png
    Greyscale

Lee Annotated Figure 4

	Therefore, in view of Lee’s teachings it would have been obvious to one of ordinary skill in the arts before the time the invention was filed, to modify the position and orientation of the fan, condenser, and heat exchanger of Chou’s process chiller so that the condenser extends diagonally dividing the refrigeration module into two regions, a heat exchanger located in the first region, and a fan positioned opposite the heat exchanger because the first region [s2] and second region [s1] would provide a space for stably moving the air and improving cooling efficiency (Lee para [70]).
	Chou, as modified above, teaches a fan positioned on a first side in a second region opposite the heat exchanger but does not teach a fan positioned on a first side in a second region opposite the heat exchanger operable to draw air flow across the heat exchanger and the condenser.
	However, Tanai teaches a fan (Fig. 1, 5a condenser fan) operable to draw air flow across the condenser (para [0007-0008], the fan operates in a predetermined direction then the fan is operated in 
	Therefore, in view of Tanai’s teaching, it would have been obvious to one of ordinary skill in the arts before the time the invention was filed, to modify the fan of Chou in view of Lee, to be operable to push or draw air flow across the condenser and heat exchanger so that dust accumulation on the condenser can be removed, in order to keep the condenser performing at optimal levels (para [0007]-[0008]).
	Chou, as modified above, does not specifically teach an electronics module attached to the refrigeration module.
However, Thermo Scientific teaches of an electronics module (Annotated Figure Thermo Scientific) coupled to the refrigeration module (Annotated Figure Thermo Scientific, Fan, a fan indicates a refrigeration module).

    PNG
    media_image5.png
    492
    357
    media_image5.png
    Greyscale

Annotated Figure Thermo Scientific
Therefore, in view of Thermo Scientific, it would have been obvious to one of ordinary skill in art before the time the invention was filed to modify Chou’s process chiller to include an electronics module 
Regarding claim 8, Chou, as modified above, teaches the process chiller of Claim 7.  Chou further teaches comprising a second air permeable panel positioned on the first side or the second side of the two sides in the first region not occupied by the first air permeable panel (Annotated Fig. 1, second air permeable, panel located in the first region on a side that is not occupied by the first air permeable panel), wherein air flow passes through the refrigeration module via both the first air permeable panel and the second air permeable panel (air flow inherently pass through air permeable panels).
Regarding claim 11, Chou, as modified above, teaches the process chiller of Claim 7.  
Chou does not teach comprising a second nonpermeable panel positioned on the first side or the second side of the two sides in the first region not occupied by the air permeable panel.
However, Lee teaches comprising a second nonpermeable panel positioned on the first side or second side in the first region in the first region not occupied by the air permeable panel (Lee Annotated Fig. 2, 202a and 202c are air permeable panels, the side panel is nonpermeable).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in art before the time the invention was filed to modify Chou’s process chiller with a second nonpermeable panel.  A nonpermeable panel is an obvious substitution, as air flow is still provided to the contents of the process chiller, and well known in the arts.  It is understood that aesthetic design change is a common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed design was significant. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 12, Chou, as modified above, teaches the process chiller of claim 7. Chou further teaches a compressor (Fig. 2, 30 compressor).
Chou does not teach wherein the refrigeration module further comprises a compressor located in the first region.  
However, Lee teaches, wherein the refrigeration module further comprises a compressor located in the first region (Annotated Fig. 2, 500 compressor, the compressor is located in the first region).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify Chou’s process chiller to comprise a compressor located in the first region so that the compressor is along the path of circulating air and the waste heat from the compressor is readily discharged from the process chiller.
Regarding claim 9, Chou, as modified above, teaches the process chiller of Claim 7. Chou further teaches wherein: the tank comprises a front wall (Chou Annotated Fig. 1, front wall) and at least one side wall (Chou Annotated Fig. 1, side wall), wherein the at least one side wall is configured for access to fluid connections (Chou Annotated Fig. 2, 31 reservoir is in communication with fluid connections).
Regarding claim 10, Chou, as modified above, teaches the process chiller of Claim 9. Chou further teaches wherein: the tank comprises the front wall and two side walls (Annotated Fig. 1, side wall), and configured for access to the fluid connections (Fig. 2, 31 reservoir is in communication with fluid connections so there is enough space present in the heat exchanger for piping or tubing to the fluid connections from a sidewall).
Chou does not teach wherein each side wall is angled.
However, by applicants own admission there are many different embodiments (para 0020) of the shape of tank and all are equivalent for storing a volume of fluid, and will function in the same way.  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed, 
Regarding claim 13, Chou teaches processing system (Fig. 2, 1 heat exchanging device, 43 CNC machine, the process chiller [heat exchanging device] is in communication with the CNC machine) comprising: 
a process chiller with four sides for controlling air flow through the process chiller (Annotated Fig. 1, process chiller, the process chiller is a rectangular cuboid therefore has four sides, the process chiller has air permeable panels that control air flow through the chiller), comprising: 
a fluid module comprising a pump and a tank positioned relative to the pump (Chou Annotated Fig. 1, fluid module, 42 pump, 41 tank) for coupling fluid connections (Chou Annotated Fig. 2, fluid connections) to fluid conduits from one or more external sources (Chou Annotated Fig. 2, fluid connections are coupled to a 43 CNC machine); 
a refrigeration module (Chou Annotated Fig. 1, refrigeration module) comprising: 
a condenser (Fig. 1, 20 condenser);
a heat exchanger (Fig. 2, 33 evaporator); and 
a fan (Fig. 1, 21 fan); 
a plurality of panels (Chou Annotated Fig. 1, non permeable panel, air permeable panel), comprising: 
first air permeable panel (Chou Annotated Fig. 1, air permeable panel allows air to enter refrigeration module); and 
a nonpermeable panel positioned on a second side in the second region (Annotated Fig. 1, nonpermeable panel, panel does not have screen, grill, air filter, or membrane to allow airflow), wherein the nonpermeable panel prevents air flow through the second side, wherein air flow passes from the first region through the condenser to the fan; 
Chou teaches a condenser (Chou Fig. 1, 20 condenser) a heat exchanger (Chou Fig. 2, 33 evaporator) and a fan (Chou Fig. 1, 20 fan) but does not specifically teach a condenser extending diagonally across the refrigeration module and dividing the refrigeration module into two regions, wherein each region comprises two sides; a heat exchanger located in the first region; and a fan positioned on a first side in a second region opposite the heat exchanger operable to draw air flow across the heat exchanger and the condenser. 
Chou teaches a condenser (Chou Fig. 1, 20 condenser) and a heat exchanger (Chou Fig. 2, 33 evaporator) but does not specifically teach a condenser extending diagonally across the refrigeration module and dividing the refrigeration module into two regions, wherein each region comprises two sides; a heat exchanger located in the first region; and a fan positioned on a first side in a second region opposite the heat exchanger.
	However, Lee teaches a condenser extending diagonally across the refrigeration module (Fig. 2, 200 casing, 300 condenser is inclined and oriented diagonally extending across the casing) and dividing the module into two regions (Fig. 8, S1 [second region], S2 [first region]), wherein each region comprises two sides (Annotated Fig. 2, each region has a plurality sides), a heat exchanger located in the first region (Annotated Fig. 4, 800 chiller unit, chiller unit is an evaporator); and a fan positioned on a first side in a second region (Annotated Fig. 2, 400 fan is positioned on a first side in a second region) 
Therefore, in view of Lee’s teachings it would have been obvious to one of ordinary skill in the arts before the time the invention was filed, to modify the position and orientation of the fan, condenser, and heat exchanger of Chou’s process chiller so that the condenser extends diagonally dividing the refrigeration module into two regions, a heat exchanger located in the first region, and a fan positioned opposite the heat exchanger because the first region [s2] and second region [s1] would provide a space for stably moving the air and improving cooling efficiency (Lee para [70]).
	Chou, as modified above, teaches a fan positioned on a first side in a second region opposite the heat exchanger but does not teach a fan positioned on a first side in a second region opposite the heat exchanger operable to draw air flow across the heat exchanger and the condenser.
However, Tanai teaches a fan (Fig. 1, 5a condenser fan) operable to draw air flow across the condenser (para [0007-0008], the fan operates in a predetermined direction then the fan is operated in the opposite direction based on temperature difference of the outside temperature and the condenser temperature so that the dust accumulation on the condenser is removed).
	Therefore, in view of Tanai’s teaching, it would have been obvious to one of ordinary skill in the arts before the time the invention was filed, to modify the fan of Chou in view of Lee, to be operable to push or draw air flow across the condenser and heat exchanger so that dust accumulation on the condenser can be removed, in order to keep the condenser performing at optimal levels (para [0007]-[0008]).
Chou, as modified above, does not specifically teach an electronics module attached to the refrigeration module.

Therefore, in view of Thermo Scientific, it would have been obvious to one of ordinary skill in art before the time the invention was filed to modify Chou’s process chiller to include an electronics module coupled to the refrigeration module in order to communicate with the integrated circuit or processor device (Chou Fig. 2, 23 processor device) so that the user could have basic control functions.
Regarding claim 14, Chou as modified above teaches processing system of claim 13, wherein: the tank comprises a front wall (Chou Annotated Fig. 1, front wall) and at least one side wall (Chou Annotated Fig. 1, side wall), wherein the at least one side wall is configured for access to fluid (Chou Annotated Fig. 2, 31 reservoir is in communication with fluid connections).  
Regarding claim 15, Chou as modified above teaches processing system of claim the processing system of Claim 14, Chou further teaches wherein: the tank comprises the front wall and two side walls (Chou Annotated Fig. 1, side wall), and configured for access to the fluid connections (Fig. 2, 31 reservoir is in communication with fluid connections).  
Chou does not teach wherein each side wall is angled.
However, by applicants own admission there are many different embodiments (para 0020) of the shape of tank and all are equivalent for storing a volume of fluid, and will function in the same way.  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed, to have a tank wherein each side wall is angled as a shape option, between all the shapes known in the art, since any shape will perform equally well or perform the same function of the tank wherein the shape is selected according to its suitability and preference of the person skill in the art at the time of the invention. It is understood that the change in shape is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive 
Regarding claim 16, Chou as modified above teaches processing system of claim 13, 
Chou does not teach comprising a second nonpermeable panel positioned on the first side or the second side of the two sides in the first region not occupied by the air permeable panel.
However, Lee teaches comprising a second nonpermeable panel positioned on the first side or second side in the first region in the first region not occupied by the air permeable panel (Lee Annotated Fig. 2, 202a and 202c are air permeable panels, the side panel is nonpermeable).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in art before the time the invention was filed to modify Chou’s process chiller with a second nonpermeable panel.  A nonpermeable panel is an obvious substitution, as air flow is still provided to the contents of the process chiller, and well known in the arts.  It is understood that aesthetic design change is a common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed design was significant. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 18, Chou as modified above teaches processing system of claim 13, Chou further teaches a compressor (Fig. 2, 30 compressor).
Chou does not teach wherein the refrigeration module further comprises a compressor located in the first region.  
However, Lee teaches, wherein the refrigeration module further comprises a compressor located in the first region (Annotated Fig. 2, 500 compressor, the compressor is located in the first region).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify Chou’s process chiller to comprise a compressor located in .

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2007/0130977) in view of Lee et al. (WO 2019/245161), hereafter Lee, in further view of and in further view of Tanai (JP 2000123238), in further view of Thermo Scientific (Recirculating Chiller Manual, 01/31/2013) and in further view of Nitin et al. (US 2017/0205806), hereafter Nitin.
Regarding claim 17, Chou as modified above teaches processing system of claim 13, Chou further teaches comprising: a machine (Fig. 2, 43 CNC), wherein a side of the machine is integrated with the process chiller (Fig. 2, 43 CNC machine, 1 heat exchanging device, the CNC machine is being cooled by the heat exchanging device and is therefore integrated [various parts or aspects linked or coordinated] together, in order for the CNC machine to be in communication with the process a chiller, a side of a the CNC must be integrated with the process chiller) 
Chou does not teach wherein the machine comprises at least a part of the nonpermeable panel.  
However, Nitin teaches wherein an enclosure of the process machine comprises at least a part of the nonpermeable panel (Fig. 1, various panels that have no grating, louvre, screen, and etc. make up the CNC machine).  
Therefore, in view of Nitin, it would be obvious to one of ordinary skill in the art at the time before the invention was filed, to modify Chou’s CNC machine to comprise of at least a part of the nonpermeable panel to protect the inner components of the process machine.
Response to Arguments
Applicant’s arguments, see page 11 line 20, filed 12/28/2021, with respect to drawing objection have been fully considered and are persuasive.  The objection of Fig. 5D-5F has been withdrawn. 
Applicant argues on page 13 line 19, that prior art does not teach “a condenser extending diagonally across the refrigeration module and dividing the refrigeration module into two regions, wherein each region comprises two sides; a heat exchanger located in a first region ; and a fan positioned on a first side in a second region opposite the heat exchanger.  The Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 15 line 2, that the prior art does not teach an evaporator in the first region.  Examiner agrees with the Applicant’s argument however Applicant’s claim amendments necessitated a new interpretation of the claim and after further consideration the argument is not found persuasive.  
Applicant argues on page 15 line 14 that the condenser fan 110 is not “operable to draw air flow across the heat exchanger and the condenser”.   The Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 15 line 17, that Lin does not teach “a condenser extending diagonally across the refrigeration module and dividing the refrigeration module into two regions”.  This argument is not found persuasive.  The Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 15 line 24, that Thermo does not teach “coupling an electronics module to a refrigeration module” because the refrigeration module of Thermo lacks “a condenser extending diagonally across the refrigeration module and dividing the module into two regions, wherein each region comprises two sides; a heat exchanger located in a first region; and a fan positioned on a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763